 

Exhibit 10.1

THIRD Amendment

to AMENDED AND RESTATED Loan and security agreement

THIS THIRD AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 29th day of June, 2016 by and between Silicon
Valley Bank (“Bank”) and TUBEMOGUL, INC., a Delaware corporation (“Borrower”)
and successor by merger to TubeMogul, Inc., a California corporation (“TubeMogul
California”).

Recitals

A. Bank and TubeMogul California entered into that certain Amended and Restated
Loan and Security Agreement dated as of August 21, 2013, as amended by that
certain Assumption and Amendment Agreement dated as of March 19, 2014 by and
among Borrower, TubeMogul California, and Bank, as amended by that First
Amendment to Amended and Restated Loan Agreement dated April 18, 2014, and that
Second Amendment to Amended and Restated Loan Agreement dated as of December 23,
2015 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C. Borrower has requested that Bank amend the Loan Agreement to extend the
period during which equipment advances are available.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.3(a).  Section 2.1.3(a) of the Loan Agreement is amended to read
as follows:

(a) Availability.  Subject to the terms and conditions of this Agreement,
Borrower may request, and Bank agrees to make, advances  on the terms set forth
in this Section 2.1.3 in an aggregate amount not to exceed Five Million Dollars
($5,000,000) available to Borrower until September 30, 2016 (collectively, the
“Equipment Advances”, and each, an “Equipment Advance”).  Equipment Advances may
finance up to 100% of the cost of Eligible Equipment and up to 25% of Other
Equipment.  Each Equipment Advance, other than the final Equipment Advance, must
be in an amount of not less than Five Hundred Thousand Dollars
($500,000).  After repayment, no Equipment Advance may be reborrowed.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

--------------------------------------------------------------------------------

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower publically filed with the SEC
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of a fee of Bank Expenses incurred in connection with
this Amendment.

[Signature page follows.]

 

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

SILICON VALLEY BANK

 

TUBEMOGUL, INC.

 

 

 

By:

 

/s/ Charles Thor

 

By:

 

/s/ Ron Will

Name:

 

Charles Thor

 

Name:

 

Ron Will

Title:

 

Vice President

 

Title:

 

Chief Financial Officer

 

 